Citation Nr: 1021966	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  10-12 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for lung cancer, claimed as 
due to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to 
January 1968.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2009 rating decision of 
the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

The Veteran asserts his lung cancer was caused by service, 
particularly exposure to herbicides.  Specifically, he 
reports being exposed to herbicides on a temporary duty 
assignment (TDY) to Cam Ranh Bay and Dong Hau Air Force Bases 
in Vietnam.

Service personnel records confirm that the Veteran completed 
a temporary tour of foreign service duty in Southeast Asia 
while serving with the 15th Organizational Maintenance 
Squadron from July 26, 1965 to December 9, 1965.  

However, service personnel records do not provide sufficient 
evidence to show that the Veteran was stationed in Vietnam 
during this TDY tour or at any other time during the Vietnam 
era.  

While his personnel records confirm that he was awarded a 
Vietnam Service Medal, the Board notes that this decoration 
is not sufficient, in and of itself, to prove that the 
Veteran served in-country in the Republic of Vietnam.   

As service personnel records have confirmed the specific 
dates when the Veteran completed a TDY tour in Southeast 
Asia, the Board is of the opinion that sufficient information 
has been provided to attempt to verify, through official 
sources, whether the Veteran's unit entered the Republic of 
Vietnam at any time during that tour of duty.

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should attempt to verify, 
through official sources, the presence in 
the Republic of Vietnam of the 15th 
Organizational Maintenance Squadron from 
July 26, 1965 to December 9, 1965.

All attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile.  
The Veteran should be informed of same in 
writing.  

2.  To help avoid future remand, the RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  

If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim, in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the RO should furnish to 
the Veteran and his representative a 
Supplemental Statement of the Case and 
afford them with a reasonable opportunity 
for response thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



